                        Case 1:18-cv-01928-JDB Document 14 Filed 11/14/18 Page 1 of 4



                                                      UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF COLUMBIA

                       BRANDON MONTGOMERY,                            *

                                Plaintiff,                            *        Civil Action No.: 1-18-cv-1928 (JDB)

                       v.                                             *

                       DISTRICT OF COLUMBIA, et. al.                  *

                            Defendants.                               *

                            *       *        *    *      *       *        *     *      *       *      *       *       *

                                        CONSENT MOTION TO ENLARGE TIME TO RESPOND TO
                                          DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL


                                 Plaintiff Brandon Montgomery, pursuant to Fed. R. Civ. P. 6(b) (1), moves this court for

                       a five business day enlargement of time until November 21, 2018 to respond to Defendant’s

                       Motion for Partial Dismissal.

                                 In support of this motion, Plaintiff relies upon the attached memorandum of points and

                       authorities of law.




                                                                              Respectfully submitted,
                                                                                DOWNS COLLINS, P.A.


                                                                              ________/s/__________________
                                                                              Jason G. Downs, Esquire
                                                                              20 S. Charles Street, Suite 901
                                                                              Baltimore, Maryland 21201
                                                                              O: (410) 462-4529
                                                                              F: (410) 995-7200
DOWNS COLLINS, P.A.                                                           Jason@downscollins.com
20 S. Charles Street
Suite 901
                                                                              Counsel for Plaintiff
Baltimore, MD 21201
O: (410) 462-4529
F: (410) 995-7200
                        Case 1:18-cv-01928-JDB Document 14 Filed 11/14/18 Page 2 of 4



                                                  RULE LCvR 7(m) CERTIFICATION

                              I hereby certify that on this 13th day of November 2018, Defendants’ counsel Robert

                       DeBerardinis, Jr. indicated, on behalf of Defendants, he consents to the foregoing Motion to

                       Enlarge Time.


                                                                                          /s/ Jason G. Downs
                                                                                          Jason G. Downs
                                                                                          Counsel for Plaintiff




DOWNS COLLINS, P.A.
20 S. Charles Street
Suite 901
Baltimore, MD 21201
O: (410) 462-4529
F: (410) 995-7200
                        Case 1:18-cv-01928-JDB Document 14 Filed 11/14/18 Page 3 of 4



                                                      UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF COLUMBIA

                       BRANDON MONTGOMERY,                            *

                                Plaintiff,                            *         Civil Action No.: 1-18-cv-1928 (JDB)

                       v.                                             *

                       DISTRICT OF COLUMBIA, et. al.                  *

                            Defendants.                               *

                            *       *        *    *      *       *        *      *      *      *      *       *        *

                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S
                              CONSENT MOTION TO ENLARGE TIME TO RESPOND TO
                                 DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL


                                 Plaintiff Brandon Montgomery, by and through counsel, Jason G. Downs and Downs

                       Collins P.A., hereby submits the following memorandum of points and authorities of consent

                       motion for an enlargement of time until November 21, 2018 to respond to Defendants’ Motion

                       for Partial Dismissal.

                            1. That Court previously granted Plaintiff a seven-day enlargement of time until November

                       14, 2018, to file his response to Defendants’ Motion for Partial Dismissal.

                            2. That undersigned counsel has made significant progress on the response.

                            3. That because of the complexity of the legal questions at issue, undersigned counsel

                       requests a brief extension of time to respond thereto.

                            4. Defendants have given consent to this motion.

                            5. Plaintiff believes that their response can be filed by November 21, 2018.

DOWNS COLLINS, P.A.              Wherefore, Plaintiff requests an enlargement of time until November 21, 2018 to file a
20 S. Charles Street
Suite 901
Baltimore, MD 21201    response to Defendants’ Motion for Partial Dismissal.
O: (410) 462-4529
F: (410) 995-7200
                       Case 1:18-cv-01928-JDB Document 14 Filed 11/14/18 Page 4 of 4




                                                               Respectfully submitted,
                                                                 DOWNS COLLINS, P.A.


                                                               ________/s/__________________
                                                               Jason G. Downs, Esquire
                                                               20 S. Charles Street, Suite 901
                                                               Baltimore, Maryland 21201
                                                               O: (410) 462-4529
                                                               F: (410) 995-7200
                                                               Jason@downscollins.com
                                                               Counsel for Plaintiff




DOWNS COLLINS, P.A.
20 S. Charles Street
Suite 901
Baltimore, MD 21201
O: (410) 462-4529
F: (410) 995-7200
